Title: John Barnes to Thomas Jefferson, 18 June 1811
From: Barnes, John
To: Jefferson, Thomas


          
                  Dear Sir— 
                  George Town 
                     18th June 1811—
          I am without any of your favors since that of the 4th April—Answered the 15th—
		   
		  
		  
		  
		  
		   
		  on the 25th I had the Honor of inclosing to you Mrs Beckleys letter to me, respecting her Brothers unfortunate situation, since when nothing has transpired on that Accot—
          
		   
		   
		   
		  
		  Mr Barry called on me 21st Ulto (since Married) when I paid him the $100– Messrs 
                  G & J. remitted me, Over and above, your $360. Int on Genl 
                  K. a/c
          I have some thoughts of making a short Tour the insuing Mo to Philada (health permitting) which of late I have not—as heretofore injoyed.—no Unusual complaint (save weakness—&c—the Natural affect, of advancd Age.)—
          as I expect to be—in Philada Middle July should you have any particular Commands—I should with pleasure Attend to them,—as well, whilst there—receive—via your Order—the good Genls 6 Mos dividend due 1st July—
          I am Anxiously expecting to hear of your last years remittance to him—being safe in his Brokers hands—as well the present years—now—on its passage—
          with great Respect, I am, Dear Sir, your most Obedt servant
                  John Barnes.
        